MOREMEN, Justice.
Appellants, Arthur B. Murray and his wife, Audra Murray, have appealed from a judgment which established a passway over a certain portion of property belonging to them.
The road involved is designated as “road up Easton Branch,” which road serves the appellees and their neighbors in a community which lies northwesterly of the land owned by appellants. The use of a portion of the passway over the land is hot disputed. However, the road forks at a point not far from the main highway U.S. 23 with which the Easton Branch road connects and the dispute presented here concerns which branch of .the bifurcation has been properly established by use as a passway to U.S. 23. One branch of the forks, as shown on the map in the record which both parties agree is accurate, leads in a northeasterly direction to the main highway while the second branch moves in a direct continuation of the Easton Branch road in a southeasterly direction to the concrete highway. (This fork of the road has been designated on the map as “A to B”.)
The proof conclusively shows that the short route to the highway has been continuously used since U.S. 23 was constructed in the year 1922. This use was interrupted only for a short time when the appellants, who purchased their property about six years before the suit was brought, temporarily barricaded the road.
The chancellor found upon a great preponderance of evidence that the use of the branch of the road which leads directly in a southeasterly direction to the main highway had been established even though the other branch had been occasionally used in the past and, upon that finding, based a judgment that the passway in this action should be designated as that one marked on the map as being from point A to B.
We believe this judgment is correct in every respect and it is therefore affirmed.